DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 8,273,675).
With respect to claim 1, Zhang discloses a relaxor-ferroelectric material comprising: a ferroelectric material having a first polarization characteristic (see col. 2, lines 48-50, citing BaTiO3); and a plurality of regions spaced apart from each other (see col. 4, lines 60-63, noting that the regions are disposed at the grain boundaries), the plurality of regions having a second polarization characteristic different from the first polarization characteristic (see col. 2, lines 54-58, citing Bi2O3+M2O3).
With respect to claim 2, Zhang is considered to disclose that the ferroelectric material having the first polarization characteristic and the plurality of regions have different response characteristics with respect to alternating current (AC) sweeping.  See col. 2, lines 54-58 and col. 3, lines 19-36. The Office notes that Zhang discloses a material including the same compounds as recited in the instant application.  As such, Zhang is considered to disclose that the plurality of regions will have different response characteristics with respect to alternating current (AC) sweeping.
With respect to claim 3, Zhang discloses that the plurality of regions comprise a solid solution.  See col. 2, lines 54-58.
With respect to claim 4, Zhang discloses that each of the plurality of regions comprises a donor and an acceptor.  See col. 2, lines 54-58, noting that bismuth is a donor, and col. 3, lines 19-36, noting that trivalent metals are acceptors.
With respect to claim 5, Zhang is considered to disclose that 1the ferroelectric material having the first polarization characteristic comprises the plurality of regions and only the second polarization characteristic appears under a high direct current (DC) electric field.  See col. 2, lines 54-58 and col. 3, lines 19-36.  The Office notes that Zhang discloses a material including the same compounds as recited in the instant application.  As such, Zhang is considered to disclose that only the second polarization characteristic appears under a high direct current (DC) electric field.
With respect to claim 6, Zhang is considered to disclose that only the plurality of regions respond to the AC sweeping under a high DC electric field and follow the AC sweeping.  See col. 2, lines 54-58 and col. 3, lines 19-36.  The Office notes that Zhang discloses a material including the same compounds as recited in the instant application.  As such, Zhang is considered to disclose that only the plurality of regions respond to the AC sweeping under a high DC electric field and follow the AC sweeping.
With respect to claim 7, Zhang discloses that the ferroelectric material having the first polarization characteristic comprises a plurality of domains and each of the plurality of domains comprises a region of the plurality of regions having the second polarization characteristic.  See col. 4, lines 60-63.  See also, Example 3.
With respect to claim 8, Zhang discloses that a concentration of the solid solution is about 5 mol% to about 20 mol% a substitute composition.  See col. 2, lines 6-10, noting that the combined amount of Bi and trivalent metal is between 5 and 15 mol%.
With respect to claim 9, Zhang discloses that a concentration of the solid solution is about 5 mol% to about 10 mol% a substitute composition.  See col. 2, lines 6-10, noting that the combined amount of Bi and trivalent metal is between 5 and 15 mol%.
With respect to claim 10, Zhang discloses that the plurality of regions comprise a material having a chemical equation of ABO3, and wherein an ion radius of A is greater than an ion radius of B.  See col. 2, line 40.  Further, he Office notes that Zhang discloses a material including the same compounds and ions as recited in the instant application.  As such, Zhang is considered to disclose that an ion radius of A is greater than an ion radius of B.
With respect to claim 11, Zhang discloses that an amount of A is the same as an amount of B in the plurality of regions.  See col. 2, lines 40-41, noting that “a” and “b” can be selected to be the same amount.  See also, example 4 of Zhang.
With respect to claim 12, Zhang discloses that A is at least one of Bi and La.  See col. 2, lines 54-58.
With respect to claim 13, Zhang discloses that B is a lanthanide element.  See col. 3, lines 19-36
With respect to claim 14, Zhang discloses that B is one of Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu.  See col. 3, lines 19-36.
With respect to claim 15, Zhang discloses a method of synthesizing of relaxor-ferroelectric materials, the method comprising: quantifying a first raw material comprising a composition of the relaxor-ferroelectric material having a first polarization characteristic in the relaxor-ferroelectric material (see col. 2, lines 54-58, citing BaTiO3); quantifying a second raw material comprising a composition of a material that has a second polarization characteristic different from the first polarization characteristic in the relaxor-ferroelectric material (see col. 2, lines 54-58, citing Bi2O3+M2O3; the Office notes that Zhang discloses a material including the same compounds as recited in the instant application, meaning that Zhang is considered to disclose that the second raw material has a second polarization characteristic different from the first); mixing the first raw material and the second raw material (see col. 2, lines 54-58); and performing a processing according to a solid-state reaction (see col. 2, lines 54-58.  Also, see Examples 3 and 4.
With respect to claim 16, Zhang discloses that the material having the second polarization characteristic is a solid solution in the relaxor-ferroelectric material.  See col. 2, lines 54-58.  See also, col. 7, lines 40-42.
With respect to claim 17, Zhang discloses that a concentration of the solid solution is about 5 mol% to about 10 mol% a substitute composition.  See col. 2, lines 6-10, noting that the combined amount of Bi and trivalent metal is between 5 and 15 mol%.
With respect to claim 18, Zhang discloses that the plurality of regions comprise a material having a chemical equation of ABO3, and wherein an ion radius of A is greater than an ion radius of B.  See col. 2, line 40.  Further, he Office notes that Zhang discloses a material including the same compounds and ions as recited in the instant application.  As such, Zhang is considered to disclose that an ion radius of A is greater than an ion radius of B.
With respect to claim 19, Zhang discloses that an amount of A is the same as an amount of B in the plurality of regions.  See col. 2, lines 40-41, noting that “a” and “b” can be selected to be the same amount.  See also, example 4 of Zhang.
With respect to claim 20, Zhang discloses that the second raw material comprises A as A2O3 and B as B203.  See col. 2, lines 54-58, citing Bi2O3+M2O3.
With respect to claim 21, Zhang discloses that A is at least one of Bi and La, and B is a lanthanide element.  See col. 2, lines 54-58 and col. 3, lines 19-36.
With respect to claim 22, Zhang discloses a capacitor (see col. 2, lines 6-20, noting that the ferroelectric material solves issues found in a capacitor, referencing col. 1, lines 49-59) comprising: a first electrode (see Example 3, lines 43-45); a second electrode facing the first electrode (see Example 3, lines 43-45); and a dielectric layer comprises the relaxor-ferroelectric material of claim 1 between the first electrode and the second electrode (see Example 3 and col. 2, lines 48-50 and 54-58).
With respect to claim 23, Zhang discloses that the first electrode, the dielectric layer, and the second electrode are sequentially stacked, the dielectric layer and the second electrode are alternately stacked on the first electrode.  See Example 3 and JP 2007290940 (cited at col. 1, lines 42-46 of Zhang) in combination with col. 2, lines 6-10, which is stated as solving the problems noted with the cited prior art references, including the sequentially stacked capacitor of JP 2007290940.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848